Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to the reply filed September 20, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Domingos J. Silva on October 21, 2021
Examiner’s Amendments to the Claims:
In Claim 1, at line 3, after “activity”, please insert --- as determined by serum pyrophosphate levels in the subject relative to the serum pyrophosphate levels in a wild-type human ----.
In each of Claims 3, 6, 8, and 11, please replace “[SEQ ID NO: 1]” with                ---- (SEQ ID NO: 1) ----.

Examiner’s Amendment to the Specification:
At page 9, line 5, after “conservation” insert --- to the left and to the right of the zinc ions – and deleted “red, “
At page 9, line 8, replace “yellow” with --- shown in light grey below the zinc ions ---.

At page 9, line 10, replace subdomain” with --- NPP catalytic domains and the regions of moderate similarity – and delete “red-yellow,”. 
At page 9, line 30, delete “(green)
At page 9, line 32, replace “cyan” and --- shown ---.


	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest the method claimed. Claim 1 has been amended to reflect comparison for the reduced ENPP1 activity to the human population as set forth on page 15 of the specification, thus addressing the 112/2 issue in the first action on the merits. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656